Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 4/15/2022. Currently, claims 1-20 are pending in the application. Claims 7, 10, 12 and 18-20 are withdrawn from Consideration.

Election/Restrictions

Claims 7, 10, 12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11, 13-17 are rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 20120273751 A1) in view of Chang et al (US 20120273751 A1).

Regarding claim 1, Figure 12E-12G of Yu discloses a semiconductor device assembly comprising: 
a semiconductor substrate (substrate (not shown) is included in semiconductor device 2, second one from left, [0401] and [0405], please see [0019] of Chang for semiconductor substrate of a typical light emitting device such as 2 of Yu as an evidence); 
a first semiconductor device stack (semiconductor layers in a stack (not shown) are arranged on a semiconductor substrate in semiconductor device 2, please see [0010] of Chang for semiconductor device stack of a light emitting device as an evidence ) disposed on a first portion of the semiconductor substrate; 
a second semiconductor device stack (substrate (not shown) is included semiconductor device 2, third one from left, [0401] and [0405]) disposed on a second portion of the semiconductor substrate (semiconductor layers in a stack (not shown) are arranged on a semiconductor substrate in semiconductor device 2, third one from left); and 
an isolation trench (at 31, [0580]) having a dielectric material (31, [0580]) disposed therein, the isolation trench being disposed between the first portion of the semiconductor substrate and the second portion of the semiconductor substrate, the isolation trench (at 31) electrically isolating the first portion of the semiconductor substrate from the second portion of the semiconductor substrate (31 is around the devices 2 in Figure 12).  

Yu does not explicitly teach that the semiconductor substrate (of device 2) excluding a buried oxide layer.

However, Chang, which is a pertinent art, taches a light emitting device having substrate such as silicon ([0019]), wherein such a substrate excluding buried oxide and has lattice matching with upper semiconductor stack in a light emitting device ([0064]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon substrate ( of device 2 in Figure 12 of Yu) excluding buried oxide in the device of Yu according to the teaching of Chang in order to match the lattice of upper semiconductor device layer stack of the device according to the teaching of Chang ([0064]). Further, it has been held that choosing from a finite number of identified, predictable solutions such as silicon substrate excluding buried oxide layer used to form the device of Yu, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 12 of Yu discloses that the semiconductor device assembly of claim 1, wherein the isolation trench (at 31, [0580]) is further disposed between the first semiconductor device stack and the second semiconductor device stack (of semiconductor device of 2, second and third ones in the Figure 12).  

Regarding claim 3, Figure 12 of Yu does not explicitly teach that the semiconductor device assembly of claim 1, wherein: the first semiconductor device stack includes a first gallium-nitride (GaN) transistor; the second semiconductor device stack includes a second GaN transistor; and the semiconductor substrate is a silicon substrate.  

However, Chang, which is a pertinent art, taches a high efficiency light emitting device wherein: the first semiconductor device stack (220, Figure 1) includes a first gallium-nitride (GaN) and the semiconductor substrate (210) is a silicon substrate ([0005], [0010] and [0019]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the first semiconductor device stack includes a first gallium-nitride (GaN) transistor and the second semiconductor device stack includes a second GaN transistor and the semiconductor substrate is a silicon substrate in the light emitting device (2 in Figure 12) of Yu according to the teaching of Chang in order to have high efficiency light emitting device. Further, it has been held that choosing from a finite number of identified, predictable solutions such as claimed material in the device of Yu, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 4, Figure 12 of Yu discloses that the semiconductor device assembly of claim 1, wherein the isolation trench (at 31, [0580]) is disposed around the first portion of the semiconductor substrate and around second portion of the semiconductor substrate (of the semiconductor device 2, the substrate is not shown but included in the device, please see [0019] of Chang as an evidence).  

Regarding claim 5, Figure 12 of Yu discloses that the semiconductor device assembly of claim 4, wherein the isolation trench (at 31, [0580]) is further disposed around the first semiconductor device stack and disposed around the second semiconductor device stack ( 31 is around device 2, semiconductor stacks are in the device, please see [0010] of Chang as an evidence).  

Regarding claim 6, Figure 12 of Yu discloses that the semiconductor device assembly of claim 1, wherein the dielectric material (32, [0580]) in includes a molding compound, the molding compound being further disposed on: at least a portion of the first semiconductor device stack; and 20Attorney Docket No.: ONS03867(B)US at least a portion of the second semiconductor device stack (51 is a molding material and it is on and around of the device 2).  

Regarding claim 8, Figure 12 of Yu discloses that the semiconductor device assembly of claim 1, wherein: the first semiconductor device stack is disposed on a first surface of the first portion of the semiconductor substrate; and the second semiconductor device stack is disposed on a first surface of the second portion of the semiconductor substrate, the semiconductor device assembly further comprising: a thermally conductive dielectric layer (49a, substrate, which includes dielectric layer as well as conductor when it is a PCB, and has some thermal conductivity, [0436] and [0696]) disposed on: 
a second surface of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate; a second surface of the second portion of the semiconductor substrate opposite the first surface of the second portion of the semiconductor substrate; and a surface of the dielectric material of the isolation trench (at 31) that is coplanar with the second surface (bottom surface of the semiconductor device 2) of the first portion of the semiconductor substrate and coplanar with the second surface of the second portion of the semiconductor substrate (31 and the bottom of 2 are coplanar in the Figure 12).  

Regarding claim 11, Figure 12 of Yu discloses that the semiconductor device assembly of claim 1, wherein: the first semiconductor device stack is disposed on a first surface of the first portion of the semiconductor substrate; and the second semiconductor device stack is disposed on a first surface of the second portion of the semiconductor substrate, the semiconductor device assembly further comprising: a molding compound (8, [0474]) disposed on: a second surface of the first portion of the semiconductor substrate opposite the first surface of the first portion of the semiconductor substrate; a second surface of the second portion of the semiconductor substrate opposite the first surface of the second portion of the semiconductor substrate; and a surface of the dielectric material (31) of the isolation trench that is coplanar with the second surface of the first portion of the semiconductor substrate and coplanar with the second surface of the second portion of the semiconductor substrate (31 and the bottom surface of semiconductor substrate in device 2 in Figure 12 are coplanar).  
Regarding claim 13, Figure 12E of Yu discloses that the semiconductor device assembly of claim 1, wherein the semiconductor device assembly is singulated along a portion of the isolation trench (at 31).  

Regarding claim 14, Figure 12E-12G of Yu discloses a semiconductor device assembly comprising: 
a first portion of a semiconductor substrate (semiconductor substrate (not shown) is included in device 2, second one from left in the Figure 12, [0401] and [0405], please see [0019] of Chang for semiconductor substrate of a light emitting device as an evidence); 
a second portion of the semiconductor substrate (semiconductor substrate (not shown) is included in device 2, third one from left in the Figure 12, [0401] and [0405], please see [0019] of Chang for semiconductor substrate of a light emitting device as an evidence); 
a first semiconductor device stack (semiconductor layers in a stack (not shown) are arranged on a semiconductor substrate in semiconductor device 2, please see [0010] of Chang for semiconductor device stack of a light emitting device as an evidence ) disposed on the first portion of the semiconductor substrate; 
a second semiconductor device stack (semiconductor layers in a stack (not shown) are arranged on a semiconductor substrate in semiconductor device 2, please see [0010] of Chang for semiconductor device stack of a light emitting device as an evidence ) disposed on the second portion of the semiconductor substrate; and 22Attorney Docket No.: ONS03867(B)US 
an isolation trench (at 31, [0580]) having a dielectric material (31) disposed therein, the isolation trench being disposed: 
between the first portion of the semiconductor substrate and the second portion of the semiconductor substrate; and between the first semiconductor device stack and the second semiconductor device stack, the isolation trench (at 31) electrically isolating the first portion of the semiconductor substrate from the second portion of the semiconductor substrate, and electrically isolating the first semiconductor device stack from the second semiconductor device stack (31 is isolating the semiconductor devices 2).  

Yu does not explicitly teach that the semiconductor substrate (of device 2) excluding a buried oxide layer.

However, Chang, which is a pertinent art, taches a light emitting device having substrate such as silicon ([0019]), wherein such a substrate excluding buried oxide and has lattice matching with upper semiconductor stack in a light emitting device ([0064]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon substrate ( of device 2 in Figure 12 of Yu) excluding buried oxide in the device of Yu according to the teaching of Chang in order to match the lattice of upper semiconductor device layer stack of the device according to the teaching of Chang ([0064]). Further, it has been held that choosing from a finite number of identified, predictable solutions such as silicon substrate excluding buried oxide layer used to form the device of Yu, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 15, Figure 12 of Yu discloses that the semiconductor device assembly of claim 14, wherein the dielectric material (31) includes a molding compound ([0580]), the molding compound being further disposed on: at least a portion of the first semiconductor device stack; and at least a portion of the second semiconductor device stack (31 is around the devices 2).  

Regarding claim 16, Figure 12 of Yu discloses that the semiconductor device assembly of claim 14, wherein the isolation trench (at 31) is disposed around: the first portion of the semiconductor substrate; the second portion of the semiconductor substrate; the first semiconductor device stack; and the second semiconductor device stack (31 is around the device 2 which includes the semiconductor substrate and the semiconductor device stack as evidenced from Chang).  

Regarding claim 17, Figure 12 of Yu does not teach that the that the semiconductor device assembly of claim 14, wherein: the first semiconductor device stack includes a first gallium-nitride (GaN) transistor; the second semiconductor device stack includes a second GaN transistor; and the semiconductor substrate is a silicon substrate having a 111 crystal orientation.  

However, Chang, which is a pertinent art, taches a high efficiency light emitting device wherein: the first semiconductor device stack (220, Figure 1) includes a first gallium-nitride (GaN) and the semiconductor substrate (210) is a silicon substrate ([0005], [0010] and [0019]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the first semiconductor device stack includes a first gallium-nitride (GaN) transistor and the second semiconductor device stack includes a second GaN transistor and the semiconductor substrate is a silicon substrate in the light emitting device (2 in Figure 12) of Yu according to the teaching of Chang in order to have high efficiency light emitting device. Further, it has been held that choosing from a finite number of identified, predictable solutions such as claimed material in the device of Yu, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 20120273751 A1) in view of Chang et al (US 20120273751 A1) as applied to claim 8 above, and further in view of MILLER et al (US 20190063848 A1).

Regarding claim 9, Figure 12 of Yu in view of Chang do not teach that the semiconductor device assembly of claim 8, wherein the thermally conductive dielectric layer (in layer 49a) includes at least one of: a nitride ceramic material; or a diamond coat material.  

However, MILLER is a pertinent art which teaches a heat exchange layer (thermally conductive layer) for device such as light emitting diode or laser or IGBT. MILLER teaches that the bottom base of the layer of the microchannel exchanger is made from or is coated with a thermally conductive yet electrically insulating ceramic or dielectric solid, such as aluminum nitride, silicon carbide, beryllium oxide, diamond film, and the like. The microchannel exchanger then serves as the substrate for (heat generating) electronic components, which are mounted on, and in thermal contact with, the electrically insulating but thermally conductive underside surface of the exchanger ([0034]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device assembly of Yu in view of Chang with a thermally conductive dielectric layer (in layer 49a, Figure 12 of Yu) by including at least one of: a nitride ceramic material; or a diamond coat material according to the teaching of MILLER in order to remove heat generated from the semiconductor assembly ([0034] of MILLER).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813